                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


NATIONAL AMERICAN INSURANCE COMPANY,

              Plaintiff,

vs.                                                        Case No. 1:15-cv-01169 KG-KBM

ABC CONCRETE MANUFACTURING CO., INC.;
ABC CONCRETE MANUFACTURING CO., INC. d/b/a
ABC SEPTIC SYSTEMS, INC.;
NICHOLAS MONTANO;
and NATIONAL CASUALTY COMPANY,

              Defendants.

                             STIPULATED ORDER OF DISMISSAL

       THIS MATTER having come before the Court on the Joint Motion to Dismiss (Doc. 97)

submitted by Plaintiff and Defendant, requests a dismissal of Plaintiff’s Complaint, Defendant’s

counter-claims, and all claims and causes of action between the Parties therein, with prejudice

pursuant to Rule 41(a)(2). The Court, having reviewed the Joint Motion and being otherwise

fully advised in the premises, hereby FINDS the Motion is well taken.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff’s

Complaint, Defendant’s counter-claims, all claims and causes of action between the Parties

therein, and all claims and causes which could have been brought between the Parties are hereby

dismissed with prejudice. See Doc. 93, 94.

       IT IS SO ORDERED.




                                                   UNITES STATES DISTRICT JUDGE
Approved by:
/s/ James H. Johansen
James H. Johansen
Brett C. Eaton
Charlie B. Kraft
BUTT THORNTON & BAEHR PC
Attorneys for Plaintiff
  National American Insurance Company
P.O. Box 3170
Albuquerque, NM 87190-3170
(505) 884-0777
jhjohansen@btblaw.com
bceaton@btblaw.com
cbkraft@btblaw.com
      and

/s/ Approved via email 3/29/19
Scott McMickle
MCMICKLE KUREY & BRANCH LLP
200 S. Main St.
Alpharetta, GA 30009-1914
(678) 824-7803
swm@mkblawfirm.com
Attorneys for Defendant National Casualty Company
